IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-80,337-01


                       EX PARTE DAMON DESHON MILES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1192156-A IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of deadly conduct

and sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Miles v. State, No. 14-10-882-CR (Tex. App.–Houston [14th] June 21, 2012).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
                                                                                                      2

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-10-

882-CR that affirmed his conviction in Cause No. 1192156 from the 174th District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: October 30, 2013
Do not publish